Title: James Madison to Elisha Smith, 11 September 1831
From: Madison, James
To: Smith, Elisha


                        
                            
                                
                            
                            
                                
                                    
                                
                                Sepr. 11. 1831
                            
                        
                        I have recd. Sir, your letter of the 24th ulto in which you request my opinion on several points involved in
                            the question of the Bank of the U. S.
                        It might not be proper at any time & especially at the present, to advance mere opinions in such a
                            case, without discussing the grounds on wch’ they rest. And this is a task which I may be excused from undertaking at the
                            age I have reached, now the 81st. year; and under a painful Rheumatism, which has for some time been my companion.
                        I may say in brief, as may be gathered from Newspapers, that I consider the opinions adverse to the
                            Constitutionality of the Bank of the U. S., as overruled by the kind & degree of sanctions given to the
                            establishment; that the restraint on the States from emitting bills of credit was understood to have reference to such as
                            were made a legal tender; and that a Bank of the U. S. may be of peculiar aid in controuling suspensions of specie payments
                            & in State Banks in Securing the advantages of a sound & uniform currency.
                        As to the precise course to be taken by Congress on the Expiration of the existing Charter I am willing to
                            confide in the wisdom of that Body availing itself of the lights of experience, past and in progress.
                        Well assured of the worthy motives <of> your letter, I could not withhold this mark of respect for them; adding
                            only a request that it may not bring me in any way before the public, and that you will accept the offer of my
                            friendly salutations and good wishes
                        
                            
                                
                            
                        
                    